MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),                                                 FILED
this Memorandum Decision shall not be                                             Oct 29 2020, 8:11 am
regarded as precedent or cited before any                                              CLERK
court except for the purpose of establishing                                       Indiana Supreme Court
                                                                                      Court of Appeals
the defense of res judicata, collateral                                                 and Tax Court


estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David W. Stone IV                                        Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana

                                                         Angela N. Sanchez
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                           IN THE
    COURT OF APPEALS OF INDIANA

Thomas Henson,                                           October 29, 2020
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         20A-CR-948
        v.                                               Appeal from the Madison Circuit
                                                         Court
State of Indiana,                                        The Honorable Angela G. Warner
Appellee-Plaintiff.                                      Sims, Judge
                                                         Trial Court Cause No.
                                                         48C01-1704-F4-916



Najam, Judge.




Court of Appeals of Indiana | Memorandum Decision 20A-CR-948 | October 29, 2020           Page 1 of 6
                                       Statement of the Case
[1]   Thomas Henson appeals his sentence following his conviction for child

      molesting, as a Level 4 felony. Henson raises one issue for our review, namely,

      whether his sentence is inappropriate in light of the nature of the offense and his

      character. We affirm.


                                 Facts and Procedural History
[2]   In late 2015 or early 2016, E.F., who was then eight years old, and her family

      moved to a house next door to Henson in Anderson. E.F. lived with her

      parents, V.S. and S.W., and her three younger siblings. Henson befriended

      E.F. and her family, and he regularly attended family gatherings at E.F.’s

      house. Henson quickly became “a regular part of [the family’s] daily life.” Tr.

      at 127. S.W. described Henson as “like family.” Id. Henson helped V.S. with

      house maintenance projects, and Henson sometimes babysat E.F. and her

      siblings. At some point, Henson became “more forceful” with respect to

      “wanting to be around [the] children a lot,” which made S.W. “very

      uncomfortable.” Id. at 130.


[3]   In early August 2016, a few days after E.F.’s birthday, Henson came to see E.F.

      to give her some birthday money. V.S. was mowing the lawn, and S.W. was

      inside the house. Henson, E.F., and her siblings were in the garage. Henson

      told E.F.’s siblings to hide behind a bar in the garage, and they complied.

      Henson then took a dollar bill, reached into E.F.’s shirt, and placed the dollar

      bill inside E.F.’s bra. Henson then began rubbing E.F.’s “private spot below


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-948 | October 29, 2020   Page 2 of 6
      [her] hips” through her clothing making “circles” with his thumb. Id. at 93-94.

      Shortly thereafter, V.S. entered the garage and saw E.F. standing very close to

      Henson “in between his lap.” Id. at 160. When she saw V.S., E.F. “jumped

      back,” and Henson tried to start a conversation with V.S. as though nothing

      had just happened. Id. V.S. told E.F. and the other children to go inside the

      house, and he told Henson to go home.


[4]   V.S. then told S.W. what he saw and what he “thought might have been going

      on.” Id. at 162. V.S. and S.W. talked to E.F. about what had happened. E.F.

      was “reluctant” to talk about the incident because she “didn’t want to get

      [Henson] in trouble.” Id. at 140. Finally, in October, they called the police to

      report the molestation. And, on October 21, E.F. talked to a forensic

      interviewer, Kelsey Weber, at Kids Talk.


[5]   The State charged Henson with child molesting, as a Level 4 felony. Following

      a bench trial, the trial court found Henson guilty as charged. At sentencing, the

      court identified as aggravating factors Henson’s criminal history, including

      multiple prior child molesting convictions, and his violation of a position of

      trust. The court did not identify any mitigators. The court imposed the

      maximum sentence of twelve years executed. This appeal ensued.


                                     Discussion and Decision
[6]   Henson contends that his sentence is inappropriate in light of the nature of the

      offense and his character. Indiana Appellate Rule 7(B) provides that “[t]he

      Court may revise a sentence authorized by statute if, after due consideration of

      Court of Appeals of Indiana | Memorandum Decision 20A-CR-948 | October 29, 2020   Page 3 of 6
      the trial court’s decision, the Court finds that the sentence is inappropriate in

      light of the nature of the offense and the character of the offender.” This court

      has recently held that “[t]he advisory sentence is the starting point the

      legislature has selected as an appropriate sentence for the crime committed.”

      Sanders v. State, 71 N.E.3d 839, 844 (Ind. Ct. App. 2017). And the Indiana

      Supreme Court has recently explained that:


              The principal role of appellate review should be to attempt to
              leaven the outliers . . . but not achieve a perceived “correct”
              result in each case. Cardwell v. State, 895 N.E.2d 1219, 1225 (Ind.
              2008). Defendant has the burden to persuade us that the
              sentence imposed by the trial court is inappropriate. Anglemyer v.
              State, 868 N.E.2d 482, 494 (Ind.), as amended (July 10, 2007),
              decision clarified on reh’g, 875 N.E.2d 218 (Ind. 2007).


      Shoun v. State, 67 N.E.3d 635, 642 (Ind. 2017) (omission in original).


[7]   Indiana’s flexible sentencing scheme allows trial courts to tailor an appropriate

      sentence to the circumstances presented, and the trial court’s judgment “should

      receive considerable deference.” Cardwell, 895 N.E.2d at 1222. Whether we

      regard a sentence as inappropriate at the end of the day turns on “our sense of

      the culpability of the defendant, the severity of the crime, the damage done to

      others, and myriad other facts that come to light in a given case.” Id. at 1224.

      The question is not whether another sentence is more appropriate, but rather

      whether the sentence imposed is inappropriate. King v. State, 894 N.E.2d 265,

      268 (Ind. Ct. App. 2008). Deference to the trial court “prevail[s] unless

      overcome by compelling evidence portraying in a positive light the nature of the


      Court of Appeals of Indiana | Memorandum Decision 20A-CR-948 | October 29, 2020   Page 4 of 6
       offense (such as accompanied by restraint, regard, and lack of brutality) and the

       defendant’s character (such as substantial virtuous traits or persistent examples

       of good character).” Stephenson v. State, 29 N.E.3d 111, 122 (Ind. 2015).


[8]    The sentencing range for a Level 4 felony is two years to twelve years, with an

       advisory sentence of six years. Ind. Code § 35-50-2-5.5 (2020). Here, the court

       identified as aggravating factors Henson’s criminal history and his violation of a

       position of trust with E.F. The court did not identify any mitigating factors.

       The court imposed the maximum sentence of twelve years.


[9]    On appeal, Henson contends that his sentence is inappropriate in light of the

       nature of the offense because “[t]he offense [does] not fall in the category of

       [the] worst offense for level 4 child molesting. There was nothing about the

       crime at issue which made it more serious than other level 4 sex crimes

       involving children.” Appellant’s Br. at 11. Further, he asserts that he “did not

       physically harm the girl nor did he threaten her with physical injury to keep her

       silent. It was not an ongoing series of acts of misconduct.” Id. at 12. And

       Henson contends that his sentence is inappropriate in light of his character

       because he has “many positive characteristics” as described in the letters of

       support he submitted to the court from friends. Id. at 13. Henson maintains

       that he can be rehabilitated.


[10]   However, Henson has not met his burden on appeal to demonstrate that his

       sentence is inappropriate. With respect to the nature of the offense, Henson

       used his position of trust with E.F. to get close enough to her to molest her.


       Court of Appeals of Indiana | Memorandum Decision 20A-CR-948 | October 29, 2020   Page 5 of 6
       Henson has not presented compelling evidence portraying the nature of the

       offense in a positive light. See Stephenson, 29 N.E.2d at 122.


[11]   As to his character, Henson has a significant criminal history. In 1999, Henson

       was convicted of ten counts of child molesting, as Class B felonies; five counts

       of sexual misconduct with a minor, as Class B felonies; one count of sexual

       misconduct with a minor, as a Class C felony; and one count of theft, as a Class

       D felony. Henson’s brazen misconduct in this case reveals that he has not

       learned from or been rehabilitated by his convictions, lengthy incarceration, and

       probation for his previous sexual offenses involving a minor. We cannot say

       that Henson’s sentence is inappropriate in light of his character. We therefore

       affirm Henson’s maximum sentence.


[12]   Affirmed.


       Bradford, C.J., and Mathias, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 20A-CR-948 | October 29, 2020   Page 6 of 6